ON APPLICATION FOR REHEARING.
Rehearing Granted.
*1075We have granted a rehearing in this matter for the limited purpose of correcting an omission in our original opinion pointed out by Blue Cross in its application for rehearing. Accordingly, our original opinion is amended to cast the Department of Revenue for all costs, consisting of $557.80 in trial court costs and $346.00 in appeal costs, a total of $903.80.
Blue Cross’ application for a rehearing is denied with regard to its request that an award of legal interest be added to our original judgment. Blue Cross did not establish that it was entitled to an award of interest in that it did not show, as required by La.R.S. 9:175(C), that the funds at issue were “interest bearing to the owner on the date of surrender by the holder”, whether the “owner” of the funds is construed to be the payees of the uncashed checks or Blue Cross. See, La.R.S. 9:152.